                   Case 2:20-cv-00401-RSM Document 93 Filed 02/18/21 Page 1 of 3


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      UNITED STATES FIRE INSURANCE
 9    COMPANY; ET AL.;
                                                           CASE NO. 2:20−cv−00401−RSM
                             Plaintiffs/ Counterclaim
10                           Defendants,
                                                           STIPULATION AND ORDER
11    v.                                                   REGARDING CROSS-MOTIONS FOR
                                                           PARTIAL SUMMARY JUDGMENT
12    ICICLE SEAFOODS, INC., ET AL.,

13                          Defendants/ Counterclaim
                            Plaintiffs
14

15         IT IS HEREBY stipulated between the parties as follows;
16            1.       Defendants/Counterclaim Plaintiffs filed their Motion for Partial Summary
17
     Judgment [Dkt. No. 74] on Thursday, January 21, 2021, and noted same for consideration on
18
     February 12, 2021.
19
              2.       Plaintiffs/Counterclaim Defendants filed a combined Response and Cross Motion
20
     for Partial Summary Judgment [Dkt. No. 86] on Monday, February 8, 2021, and noted same for
21
     consideration on March 5, 2021.
22
              3.       In   accordance   with    Local   Rule   7(l),   the     parties     stipulate          that
23
     Defendants/Counterclaim Plaintiffs’ Motion for Partial Summary Judgment [Dkt. No. 74] should
24
     be renoted for consideration on March 5, 2021.
25
                                                                              MULLIN, ALLEN & STEINER PLLC
26    STIPULATION AND ORDER REGARDING                                              101 Yesler Way, Suite 400
                                                                                      Seattle, WA 98104
      CROSS-MOTIONS FOR PARTIAL SUMMARY                                             Phone: (206) 957-7007
      JUDGMENT - 1                                                                   Fax: (206) 957-7008
      (2:20−cv−00401−RSM)
                 Case 2:20-cv-00401-RSM Document 93 Filed 02/18/21 Page 2 of 3


 1
            4.       In accordance with Local Rule 7(k), the parties agree to the following briefing
 2
     schedule:
 3
            a.       Defendants/Counterclaim Plaintiffs will file a combined Reply in Support of their
 4
                     Motion for Partial Summary Judgment and Response to Plaintiff/Counterclaim
 5
                     Defendants’ Cross-Motion for Partial Summary Judgment on or before February
 6
                     19, 2021.
 7
            b.       Plaintiff/Counterclaim Defendants will file their Reply in Support of their Cross-
 8
                     Motion for Partial Summary Judgment on or before Friday, March 5, 2021.
 9
            IT IS SO STIPULATED this 12th day of February, 2021.
10

11

12    BAUER, MOYNIHAN & JOHNSON, LLP                    MULLIN, ALLEN & STEINER PLLC

13
      s/ Meliha Jusupovic (with email authority)        s/ Tracy A. Duany
14
      Matthew C. Crane, WSBA #18003                     Daniel F. Mullin, WSBA #12768
15    Meliha Jusupovic, WSBA #54024                     Timothy E. Allen, WSBA #35337
      Attorneys for Plaintiffs/Counterclaim             Tracy A. Duany, WSBA #32287
16    Defendants                                        Attorneys for Defendants/Counterclaim
                                                        Plaintiffs Icicle Seafoods, Inc., and
17                                                      ISVesselCo, Inc.

18

19

20                                                 ORDER

21          1.       Defendants/Counterclaim Plaintiffs’ Motion for Partial Summary Judgment [Dkt.

     No. 74] is re-noted for March 5, 2021.
22

23          2.       Defendants/Counterclaim Plaintiffs will file a combined Reply in Support of their

24   Motion for Partial Summary Judgment and Response to Plaintiffs/Counterclaim Defendants’ Cross

25   Motion for Partial Summary Judgment on or before February 19, 2021.
                                                                           MULLIN, ALLEN & STEINER PLLC
26    STIPULATION AND ORDER REGARDING                                           101 Yesler Way, Suite 400
                                                                                   Seattle, WA 98104
      CROSS-MOTIONS FOR PARTIAL SUMMARY                                          Phone: (206) 957-7007
      JUDGMENT - 2                                                                Fax: (206) 957-7008
      (2:20−cv−00401−RSM)
                 Case 2:20-cv-00401-RSM Document 93 Filed 02/18/21 Page 3 of 3


 1
            3.       Plaintiffs/Counterclaim Defendants will file a Reply in Support of their Cross-
 2
     Motion for Partial Summary Judgment on or before Friday, March 5, 2021.
 3
            DATED this 18th day of February, 2021.
 4

 5

 6

 7
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11   Presented by:

12   MULLIN, ALLEN & STEINER PLLC

13
     s/Tracy A. Duany
14   Daniel F. Mullin, WSBA #12768
     Timothy E. Allen, WSBA #35337
15   Tracy A. Duany, WSBA #32287
     Attorneys for Defendants/Counterclaim Plaintiffs
16
     Approved as to Form, Notice of Presentation Waived:
17
     BAUER, MOYNIHAN & JOHNSON, LLP
18

19   s/ Meliha Jusupovic (with email authority)___
     Matthew C. Crane, WSBA #18003
20   Meliha Jusupovic, WSBA #54024
     Attorneys for Plaintiffs/Counterclaim Defendants
21

22

23

24

25
                                                                         MULLIN, ALLEN & STEINER PLLC
26    STIPULATION AND ORDER REGARDING                                          101 Yesler Way, Suite 400
                                                                                  Seattle, WA 98104
      CROSS-MOTIONS FOR PARTIAL SUMMARY                                         Phone: (206) 957-7007
      JUDGMENT - 3                                                               Fax: (206) 957-7008
      (2:20−cv−00401−RSM)
